Citation Nr: 0605736	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-00 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her husband


INTRODUCTION

The appellant (veteran) serviced on active duty from November 
1977 to November 1981.  She has appealed from a decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Seattle that denied entitlement to service connection for 
an acquired psychiatric disorder, including PTSD.  The 
veteran and her husband testified at hearings before a 
decision review officer at the RO and before the undersigned 
in June 2004, also at the RO (travel Board hearing).


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown to have 
been present during service and major depression, if 
currently present, is not shown until many years after 
service.

2.  A diagnosis of PTSD related to service is not supported 
by medically sufficient stressors of service origin.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred or aggravated by service and major depression may 
not be presumed to have been incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a psychiatric 
disability, particularly PTSD or depression, related to 
instances of sexual harassment she has recalled while serving 
at Fairchild Air Force Base in 1978.  

Procedural development

Because VA has various procedural responsibilities in the 
development of compensation claims, the Board must ensure 
that those duties have been met before reaching the merits of 
the appeal.  Essentially, VA must notify a claimant of the 
information and evidence needed to substantiate a claim for 
VA benefits, including the evidence that VA will obtain, tell 
the claimant to submit any relevant evidence in the claimant' 
s possession, and then assist the claimant in developing 
needed evidence.  The applicable law is the Veterans Claim 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Although the law contemplates that VCAA notice will be sent 
to a claimant before the initial unfavorable action, 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), a step that 
was not accomplished in this case because the claim was 
initially decided by the RO before enactment of the VCAA, the 
timing was harmless error.  The required development has been 
accomplished and the claim has been reviewed on more than one 
occasion by the RO after VCAA development.  Thus, the veteran 
has not been prejudiced by the timing of the VCAA notice, as 
will be discussed.  

The RO informed the veteran of the VCAA in a January 2001 
letter outlining the main points of the new law.  She was 
informed of the evidence that VA already had related to her 
claim, including medical records and statements from the 
veteran and her husband.  She was also informed that she 
should submit any pertinent private medical records of 
treatment since her separation from service.  She was also 
informed as to the evidence that VA would obtain or provide, 
including records in federal custody, and that VA would 
provide an examination and obtain a medical opinion, if 
necessary.  

In October 2004, the veteran was provided with a Supplemental 
Statement of the Case (SSOC) that included 38 C.F.R. § 3.159, 
the VA regulation detailing the duties to notify and assist 
the veteran.  She had previously been informed of the reasons 
for the decision in her case in the November 2001 Statement 
of the Case (SOC).  Both the SOC and the SSOC included a 
detailed recitation of the evidence.  Both the SOC and SSOC 
also included the provisions of 38 C.F.R. § 3.304 (f) as 
pertinent to personal assault cases in PTSD claims.  The SSOC 
informed her in this regard that she could furnish evidence 
from sources other than service records.  In a January 2005 
letter, the veteran was asked to send any additional records 
or requests for records to the RO.  An attached information 
sheet summarized the information needed to support the claim.  

Essentially, the law requires that the duty to notify be 
satisfied and that claimants are provided the opportunity to 
submit information and evidence to support a claim.  Once 
this is accomplished due process has been satisfied.  Bernard 
v. Brown, 4 Vet. App. 384 (1993); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Considering the information provided 
to the veteran over the lengthy course of the claim, the 
Board finds that the veteran was notified and aware of the 
information and evidence needed to support the claim, the 
means by which the evidence could be obtained, and the 
allocation of responsibilities between herself and VA in 
securing the evidence.  

Also, the duty to assist has been met in this case.  All 
relevant military and VA medical records have been obtained, 
including medical records from treatment the veteran received 
as a military dependent while her husband was still in the 
service.  The veteran has been examined by VA for 
compensation purposes and medical opinions have been 
obtained.  As noted in the Introduction, the veteran and her 
husband testified at a travel Board hearing and had 
previously testified before a decision review officer at the 
RO.  The Board is unaware of any additional evidence that has 
not been obtained and would be pertinent to the claim.  

In reaching a decision, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that is found to be persuasive or unpersuasive, 
and provide the reasons for rejection of any material 
evidence favorable to the veteran.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the claim, the claimant is entitled to the 
benefit of the doubt.  The Board may only consider 
independent medical evidence in reaching its conclusions, and 
may not substitute its own medical judgment.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the 
evidence does not show that either the veteran or her husband 
possesses the knowledge and training to render a medical 
opinion, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay persons are generally not capable of opining on 
matters requiring medical knowledge).  Consequently, their 
contentions generally cannot constitute competent medical 
evidence.  38 C.F.R. § 3.159 (a)(1).  

Analysis

Generally, service connection may be granted for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002).  Were a veteran served ninety days or 
more and certain chronic diseases, including major 
depression, became manifest to a degree of 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of the during the period of 
service.  The presumption may be rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In PTSD claims, service connection requires that medical 
evidence establish a diagnosis of the disorder in accordance 
with 38 C.F.R. § 4.125(a), credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.303(f) (2005).  Under 38 C.F.R. § 4.125(a), the 
diagnosis of a mental disorder must conform with DSM-IV 
(American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994).  

Various legal provisions apply if the credibility of the 
claimed PTSD stressors must be addressed, such as whether the 
veteran engaged in combat with the enemy.  But a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  As will be discussed in 
this case, the credibility of the claimed stressors and any 
question as to whether these events actually occurred for 
purposes of the PTSD claim need not be addressed in this 
case.  

The veteran has testified and her service records confirm 
that she served in the Air Force as a pharmacy technician and 
that she was assigned in 1978 to Fairchild Air Force Base in 
Idaho.  While performing her duties, prior to her marriage 
later that year, she testified that she became a target for 
sexual innuendoes for the seven months she was at the 
facility.  She also testified that she was touched 
inappropriately by male servicemen who would go out of their 
way to reach up and touch her breasts.  She said that she 
became depressed and withdrawn as a result.  Her husband 
confirmed that the veteran called him at another duty station 
during this time, before their marriage, and cried during the 
calls because of the  mistreatment.  

The veteran testified that she kept matters to herself, and 
did not report any incidents to her supervisors or fellow 
service members.  She testified at an RO hearing in August 
2002 that she first received psychiatric treatment in 1987 in 
North Carolina due to possible child abuse and neglect.  Her 
husband recalled at the Board hearing that the veteran first 
sought professional help in 1998 related to the incidents in 
service, but that her behavior, particularly communications 
and inability to associate well, had made it difficult for 
him and their children since the veteran was at Fairchild Air 
Force Base.

The veteran's service medical records do not include 
reference to any pertinent abnormalities.  A clinic entry in 
June 1978 from the Fairchild Air Force Base hospital shows 
that she complained of problems sleeping with notation that 
her wedding was coming soon.  In July 1978 she complained of 
nausea and much "tension" due to situational stress.  The 
assessment was menstrual nausea.  On the report of medical 
history for separation in October 1981, the veteran said she 
had not had nervous trouble of any sort, including depression 
or excessive worry or frequent trouble sleeping.  The 
psychiatric evaluation was considered normal.  

In March 1988, the veteran was seen individually at a service 
department mental health clinic and then with her husband to 
discuss marital issues.  Reportedly, she had recently been 
discharged from a four-week hospitalization for suicidal 
ideations.  She said that she was no longer depressed and 
focused on marital issues.  The parties expressed a desire to 
reconcile.  The diagnoses were marital problems and 
borderline features (deferred).  Marital counseling was 
planned and in April 1988 it was noted that the couple had 
made excellent progress before moving to Luke Air Force Base 
in Arizona.  

On medical visits in December 1988 and March 1989 at Luke 
AFB, the veteran was assessed with depression.  In April 
1988, she was seen on an emergency visit after cutting her 
wrists with glass.  She was distraught and depressed due to 
marital difficulty for quite some time and had been taking 
medication for depression since the previous September 
through a private psychiatrist.  The assessments/diagnoses 
were major depression and suicide gesture.  

In July 1998, the veteran was referred from a VA primary care 
women's clinic to a VA women's PTSD clinic for evaluation for 
depression possibly associated with sexual harassment during 
service.  She was accompanied by her husband and described 
incidents of sexual harassment that she said she experienced 
while stationed at Fairchild AFB.  She described a pervasive 
atmosphere of "intimidation" that she said "made me feel 
extremely uncomfortable."  She reported that male 
supervisors would get "physically too close" to her, told 
"jokes of a sexual nature," used "lewd humor" in her 
presence and made inappropriate sexual comments such as 
noting that the shiny black linoleum floor allowed them to 
"look up [her] dress."

The examiner noted that the veteran endorsed symptoms of 
depression and PTSD, which "may be related to sexual 
harassment which occurred during her military service."  The 
Axis I diagnoses were PTSD, major depressive disorder and 
substance abuse (in remission).  The veteran began weekly 
psychotherapy, which continued through May 1999.  

The veteran underwent a VA social and industrial survey and 
was afforded a comprehensive VA psychiatric examination in 
September 1999 in connection with her compensation claim.  
Regarding her symptomatology and the social survey, she said 
that ever since sexual harassment in 1978 she had experienced 
intrusive recollections, reexperienced the sensation of her 
breasts being bumped and inadvertently touched by her 
colleagues and had been depressed with psychological 
difficulties of various kinds.  On the psychiatric 
examination, her affect was depressed and she became tearful 
when discussing stressors.  Her history prior to, during and 
after the military was reported in detail, including the 
stressors she had previously described while working in 1978 
as a pharmacy technician at Fairchild AFB.  

The psychiatric examiner commented that these stressors 
clearly fell short of those required by the DSM-IV to 
establish a PTSD diagnosis.  The examiner noted that the 
veteran reported nightmares regarding the black shiny floor 
and that she still felt her body being brushed against.  She 
also reported guilt of not being a good mother, recalling 
that once in Germany she made her son lick up his own urine.  
The examiner commented that the memories indicated 
psychological distress, depression.  The Axis I diagnoses 
were depression, not otherwise specified, and methadone 
dependence related to left foot pain.  The Axis IV 
psychological and environmental factors were attributed to 
her economic situation, housing, problems with her adolescent 
son, and stress related to her husband's diagnosis of 
schizophrenia.  The examiner again stated at the conclusion 
of his report that the stressors presented were short of 
those required by DSM-IV for PTSD following review of the 
records and reports in the claims file and the current 
interview.  

VA clinical outpatient reports show that the veteran 
continued to be followed for various disorders between 1999 
and 2001.  In part, she was followed for depression, PTSD and 
anxiety.  She also attended couples therapy and received 
financial counseling.  In an entry in January 2001 in 
connection with PTSD treatment, it was noted that her son had 
a history marked by abuse, neglect, institutional care and 
violent antisocial behavior from a young age.  The veteran 
readily endorsed abuse and neglect of her children when they 
were young, without remorse, guilt or shame.  When pressed 
for information relative to her affective experience, she 
identified anger about sexual harassment she experienced at 
Fairchild AFB; she viewed this harassment as responsible for 
her subsequent substance abuse, and in turn, the abuse and 
neglect of her children.  

In March 2001, the VA psychiatric examiner who conducted the 
VA compensation examination in September 1999 was requested 
to address why PTSD was not entered on the September 1999 
examination whereas the diagnosis was entered in her VA 
treatment records.  The examiner stated that he reviewed the 
claims file, including an extensive review of the veteran's 
VA medical records.  The examiner reported that the basis for 
not entering a PTSD diagnosis was because the criteria 
necessary to establish the diagnosis of PTSD required that 
the person have experienced or witnessed or have been 
confronted with an unusually traumatic event that both 
involved actual or threatened death or serious physical 
injury to the person or others, and the person felt intense 
fear or helplessness at the time.  The examiner summarized 
the stressors previously reported by the veteran from 
Fairchild AFB, as reported on the September 1999 VA 
psychiatric examination and as the examiner noted were 
consistent with the reports the veteran had made in her VA 
outpatient treatment reports.  The examiner said there was no 
indication in the reports from the veteran that the stressors 
she experienced had threatened actual death or serious 
physical injury, nor could they be construed by anyone to be 
so, although the veteran was affected by these unfortunate 
events.  He said the appropriate diagnosis should be 
depression, not otherwise specified.  The examiner said there 
was indication in the record that the veteran suffered more 
from guilt regarding child abuse than any other stressors on 
record.  

With respect to PTSD the Board finds persuasive the opinion 
of the VA psychiatric examiner who has concluded that the 
stressors from Fairchild AFB concerning sexual harassment, 
even assuming for discussion that events actually happened as 
recalled by the veteran, are insufficient to support a 
diagnosis of PTSD under DSM-IV as required for VA 
compensation purposes.  38 C.F.R. §§ 3.304(f), 4.125(a).  
Although this medical conclusion is obviously contrary to the 
working diagnosis of PTSD that the veteran has had for VA 
treatment purposes, the Board must assess the credibility and 
probative value of the evidence and may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may 
adopt a particular independent medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record).  The Board is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332, 229 (1995).  

Here, the VA psychiatric examiner who examined the veteran 
for compensation purposes has also thoroughly reviewed the 
veteran's records, including the treatment records diagnosing 
PTSD.  Most significantly, the examiner addressed the DSM-IV 
diagnostic criteria that do not appear to have been 
considered in the veteran's treatment records when it was 
reported that symptoms of PTSD and depression may be related 
to sexual harassment in service.  Generally such opinions 
suggesting the possibility of an illness related to service 
are insufficient to support a claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient).

In any event, because the Board finds the VA compensation 
examiner's analysis most persuasive, and a diagnosis of PTSD 
in conformity with the DSM-IV criteria is necessary as the 
initial requirement to establish service connection for PTSD, 
the Board need not address the credibility of the stressors 
or whether they actually occurred.  As discussed in the 
medical opinions, the stressors as described simply did not 
involve an unusually traumatic event with threatened death or 
serious physical injury.  

The veteran has also contended that she should be entitled to 
service connection for depression related to the sexual 
harassment she has described while at Fairchild AFB in 1978.  
She and her husband have related changes in the veteran's 
behavior to this tour of duty, as well as ensuing substance 
abuse and child abuse.  But as lay persons, as previously 
discussed, they cannot provide a medical opinion as to 
matters such as medical causation.  

Although the service medical records show that the veteran 
complained of problems sleeping on one occasion while at 
Fairchild AFB prior to her marriage and situation stress on 
another, there is no documentation of depression other 
chronic psychiatric difficulties during service.  The 
veteran's personnel records reflect generally high evaluation 
marks throughout her period of service.  At separation from 
service, she denied depression or excessive worry and was 
considered psychiatrically normal.  The first medical 
documentation of major depression is not reported until about 
eight years later when the veteran was seen as a military 
dependent.  The depression was in the context of marital 
difficulties without reference to any factors from the 
veteran's time in service.  

Taking all the evidence into consideration, the record does 
not demonstrate that depression was present during service or 
that major depression was manifested during the first year 
after service for presumptive service connection.  Although 
in recent years the veteran has associated the harassment she 
has described at Fairchild AFB with depression, this was long 
after service and after well documented links between the 
depression, including suicide gestures, and marital and 
family discord.  The record does not present an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  Accordingly, the 
appeal must be denied with the preponderance of the evidence 
against entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.  



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


